Citation Nr: 0839765	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  07-06 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a low back 
disability.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from October 1943 to October 
1945.  

In October 1952, the Board of Veterans' Appeals (Board) 
denied service connection for a low back disability, 
characterized as lumbar myositis.  

This matter comes before the Board on appeal from an October 
2005 decision by the RO which found that new and material 
evidence had not been submitted to reopen the claim of 
service connection for a low back disability.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Service connection for a low back disability was denied 
by the Board in October 1952.  

3.  The additional evidence received since the October 1952 
Board decision is either cumulative or redundant of evidence 
already of record, does not relate to an unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The October 1952  Board decision which denied service 
connection for lumbar myositis is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2008).  

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for a low back 
disability.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107, 
5108 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.156, 3.159, 
20.1105 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claim, a 
letter dated in January 2005, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the basis for the prior 
denial of his claim for a low back disability and of evidence 
that was needed to reopen his claim.  He was also notified of 
the evidence that was needed to substantiate his claim on the 
merits, what information and evidence that VA will seek to 
provide and what information and evidence he was expected to 
provide, and that VA would assist him in obtaining evidence, 
but that it was ultimately his responsibility to provide VA 
with any evidence pertaining to his claim.  See Pelegrini II, 
supra.  

The veteran's service medical records and all VA and private 
medical records identified by him have been obtained and 
associated with the claims file.  The veteran was afforded an 
opportunity to testify at a personal hearing, but declined.  
Based on a review of the claims file, the Board finds that 
there is no indication in the record that any additional 
evidence relevant to the issue to be decided herein is 
available and not part of the claim file.  See Mayfield  v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  

The Board concludes that any deficiency in the notice to the 
veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  

Finality

Service connection for lumbar myositis was denied by the 
Board in October 1952.  Therefore, the laws and regulations 
governing finality and reopening of a previously disallowed 
claim are pertinent in the consideration of the current claim 
on appeal.  

Unless the Chairman of the Board orders reconsideration, or 
one of the other exceptions to finality applies, all Board 
decisions are final on the date stamped on the face of the 
decision.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  In 
this case, the veteran did not request reconsideration of the 
Board's decision and no other exception to finality apply.  
Hence, the October 1952 decision is final as to the evidence 
then of record.  Id.  

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West 2002).  

As an initial matter, the Board must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, because reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).  

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

The evidence of record at the time of the October 1952 Board 
decision that denied service connection for lumbar myositis 
included the veteran's service medical records, reports of VA 
examinations conducted in October 1946, October 1949, and 
December 1951, an October 1949 VA outpatient treatment note, 
and a March 1952 private medical report.  

The service medical records showed that the veteran was 
evaluated on several occasions, including three 
hospitalizations (March, May, and July 1945), for complaints 
of low back pain and headaches after he reportedly fell from 
the back of an armored vehicle in September 1944.  The 
clinical and diagnostic findings on all of the examinations 
by orthopedic and neurologic services were essentially 
negative and showed no evidence of any pertinent 
abnormalities or organic changes of the lumbosacral spine.  
The veteran was also evaluated by psychiatric services for 
complaints of nervousness, weakness, shakiness and nightmares 
since his back injury.  A Medical Evaluation Board (MEB) 
report in October 1945, indicated that the veteran suffered 
from anxiety with hysterical reaction, manifested by back 
pain, weakness, nausea, and irritability due to combat, and 
recommended a medical discharge from service.  The final 
diagnosis was psychoneurosis.  

The VA examination reports and outpatient note showed that 
the veteran was evaluated by neuropsychiatric services for 
chronic somatic complaints, but did not reflect any objective 
findings of a back disability.  The veteran's complaints were 
essentially the same as in service and involved low back 
pain, headaches, and nervousness.  The diagnoses on all of 
the reports was psychoneurosis.  

The March 1952 letter from a private physician indicated that 
x-ray studies of the veteran spine suggested bilateral 
sacralization of the fifth lumbar vertebra.  The physician 
also indicated that the veteran suffered from myositis of the 
lumbar and psoas muscles which was aggravated by prolonged 
standing.  

In October 1952, the Board denied service connection for 
myositis of the lumbar spine.  

The evidence added to the record since the October 1952 Board 
decision includes numerous VA and private medical reports for 
treatment from 1969 to the present.  

VA x-ray studies on examination for pension in March 1969, 
showed some mild hypertrophic lipping of the anterior margins 
of the third, fourth, and fifth lumbar vertebral bodies.  
Private x-ray studies in September 1999 showed extensive 
degenerative spurring at all levels of the lumbar spine with 
bridging spurs at L2-3, and L5-S1, and disc space narrowing 
at L5-S1 with sclerosis and slight midlumbar dextroscoliosis.  
A private MRI in July 2001 revealed extensive acquired and 
central degenerative lumbar spinal stenosis from L3 though S1 
with subligamentus disc herniation at L3-4, L4-5, and L5-S1.  
The private records showed that the veteran was seen for 
increased low back pain since his total left knee replacement 
in 2003.  A private report in November 2003, indicated that 
an MRI at that time revealed some disc bulges, spinal 
stenosis and grade 1 spondylolisthesis at L3-4.  

The additional medical records, while "new" to the extent 
that they were not previously reviewed, do not offer any 
probative information showing that the veteran has a back 
disability at present which is related to service.  The 
evidence previously reviewed showed somatic complaints of 
back pain but not objective findings of a back disability in 
service, or any organic changes of the spine until several 
years after discharge from service.  The evidence added to 
the record since 1952, shows additional degenerative changes 
of the lumbosacral spine, but no competent evidence that any 
current back disability is related to service or any incident 
therein.  While the veteran is competent to provide evidence 
of visible symptoms, his assertions and the evidence of 
organic changes of the spine noted on the March 1952 private 
medical report were considered previously by the Board.  
Under the circumstance, the Board finds that the additional 
medical records are essentially cumulative and redundant of 
information previously considered.  

While the veteran believes that his current back disability 
is related to service, he is not competent to offer a medical 
opinion, nor does any such testimony provide a sufficient 
basis for reopening a previously disallowed claim.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Moray 
v. Brown, 5 Vet. App. 211, 214 (1995) (holding that where 
resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).  

As a whole, the additional medical evidence does not offer 
any new probative information showing that the veteran has a 
back disability at present which is related to service, and 
is essentially cumulative of evidence already of record.  The 
Board finds that the additional evidence is not new and 
material, since it does not include competent medical 
findings showing that the veteran's current back disability 
is related to service or any incident therein.  The medical 
reports do not offer any new probative information and are 
merely cumulative of evidence already of record.  
Accordingly, a basis to reopen the claim of service 
connection for a low back disability has not been presented.  

Finally, the representative asserts, in essence, that because 
the additional evidence submitted demonstrates that the 
veteran has an identifiable disease process of the spine 
which could be related to his complaints of chronic back pain 
in service, the appeal should be remanded to obtain a medical 
opinion regarding the nature and etiology of his current low 
back disability.  

In this regard, the Board notes that service connection was 
denied previously by the Board in 1952, because there was no 
evidence of a back disability in service and no evidence of 
any organic changes of the veteran's spine until several 
years after service (March 1952 private medical report).  The 
fact that the evidence submitted recently shows additional 
organic changes of the spine does not, by itself, trigger 
VA's duty to assist by obtaining an examination and opinion.  
In order to reopen his claim and trigger VA's duty to assist, 
the veteran must submit competent medical evidence relating 
his current back disability to service.  The veteran is free 
to reopen his claim at anytime with the submission of 
competent evidence which shows a relationship between his 
current back disability and service.  


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for a low back disability, 
the appeal is denied.  




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


